 
 
IB 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 725 
 
AN ACT 
To protect Indian arts and crafts through the improvement of applicable criminal proceedings, and for other purposes. 
 
 
IIndian Arts and Crafts Amendments 
101.Short title; table of contents 
(a)Short titleThis title may be cited as the Indian Arts and Crafts Amendments Act of 2010. 
(b)Table of contentsThe table of contents of this title is as follows: 
 
Sec. 101. Short title; table of contents. 
Sec. 102. Indian arts and crafts. 
Sec. 103. Misrepresentation of Indian produced goods and products.   
102.Indian arts and crafts 
(a)Criminal proceedings; civil actions; misrepresentationsSection 5 of the Act entitled An Act to promote the development of Indian arts and crafts and to create a board to assist therein, and for other purposes (25 U.S.C. 305d) is amended to read as follows: 
 
5.Criminal proceedings; civil actions 
(a)Definition of Federal law enforcement officerIn this section, the term Federal law enforcement officer includes a Federal law enforcement officer (as defined in section 115(c) of title 18, United States Code).  
(b)Authority To conduct investigationsAny Federal law enforcement officer shall have the authority to conduct an investigation relating to an alleged violation of this Act occurring within the jurisdiction of the United States.  
(c)Criminal proceedings 
(1)Investigation 
(A)In generalThe Board may refer an alleged violation of section 1159 of title 18, United States Code, to any Federal law enforcement officer for appropriate investigation.  
(B)Referral not requiredA Federal law enforcement officer may investigate an alleged violation of section 1159 of that title regardless of whether the Federal law enforcement officer receives a referral under subparagraph (A).  
(2)FindingsThe findings of an investigation of an alleged violation of section 1159 of title 18, United States Code, by any Federal department or agency under paragraph (1)(A) shall be submitted, as appropriate, to— 
(A)a Federal or State prosecuting authority; or  
(B)the Board.  
(3)RecommendationsOn receiving the findings of an investigation under paragraph (2), the Board may— 
(A)recommend to the Attorney General that criminal proceedings be initiated under section 1159 of title 18, United States Code; and  
(B)provide such support to the Attorney General relating to the criminal proceedings as the Attorney General determines to be appropriate.  
(d)Civil actionsIn lieu of, or in addition to, any criminal proceeding under subsection (c), the Board may recommend that the Attorney General initiate a civil action under section 6. .  
(b)Cause of action for misrepresentationSection 6 of the Act entitled An Act to promote the development of Indian arts and crafts and to create a board to assist therein, and for other purposes (25 U.S.C. 305e) is amended— 
(1)by striking subsection (d);  
(2)by redesignating subsections (a) through (c) as subsections (b) through (d), respectively;  
(3)by inserting before subsection (b) (as redesignated by paragraph (2)) the following: 
 
(a)DefinitionsIn this section: 
(1)IndianThe term Indian means an individual that— 
(A)is a member of an Indian tribe; or  
(B)is certified as an Indian artisan by an Indian tribe.  
(2)Indian productThe term Indian product has the meaning given the term in any regulation promulgated by the Secretary.  
(3)Indian tribe 
(A)In generalThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).  
(B)InclusionThe term Indian tribe includes, for purposes of this section only, an Indian group that has been formally recognized as an Indian tribe by— 
(i)a State legislature;  
(ii)a State commission; or  
(iii)another similar organization vested with State legislative tribal recognition authority.  
(4)SecretaryThe term Secretary means the Secretary of the Interior. ;  
(4)in subsection (b) (as redesignated by paragraph (2)), by striking subsection (c) and inserting subsection (d);  
(5)in subsection (c) (as redesignated by paragraph (2))— 
(A)by striking subsection (a) and inserting subsection (b); and  
(B)by striking suit and inserting the civil action;  
(6)by striking subsection (d) (as redesignated by paragraph (2)) and inserting the following: 
 
(d)Persons that may initiate civil actions 
(1)In generalA civil action under subsection (b) may be initiated by— 
(A)the Attorney General, at the request of the Secretary acting on behalf of— 
(i)an Indian tribe;  
(ii)an Indian; or  
(iii)an Indian arts and crafts organization;  
(B)an Indian tribe, acting on behalf of— 
(i)the Indian tribe;  
(ii)a member of that Indian tribe; or  
(iii)an Indian arts and crafts organization;  
(C)an Indian; or  
(D)an Indian arts and crafts organization.  
(2)Disposition of amounts recovered 
(A)In generalExcept as provided in subparagraph (B), an amount recovered in a civil action under this section shall be paid to the Indian tribe, the Indian, or the Indian arts and crafts organization on the behalf of which the civil action was initiated.  
(B)Exceptions 
(i)Attorney GeneralIn the case of a civil action initiated under paragraph (1)(A), the Attorney General may deduct from the amount— 
(I)the amount of the cost of the civil action and reasonable attorney’s fees awarded under subsection (c), to be deposited in the Treasury and credited to appropriations available to the Attorney General on the date on which the amount is recovered; and  
(II)the amount of the costs of investigation awarded under subsection (c), to reimburse the Board for the activities of the Board relating to the civil action.  
(ii)Indian tribeIn the case of a civil action initiated under paragraph (1)(B), the Indian tribe may deduct from the amount— 
(I)the amount of the cost of the civil action; and  
(II)reasonable attorney’s fees. ; and  
(7)in subsection (e), by striking (e) In the event that and inserting the following: 
 
(e)Savings provisionIf .  
103.Misrepresentation of Indian produced goods and productsSection 1159 of title 18, United States Code, is amended— 
(1)by striking subsection (b) and inserting the following: 
 
(b)PenaltyAny person that knowingly violates subsection (a) shall— 
(1)in the case of a first violation by that person— 
(A)if the applicable goods are offered or displayed for sale at a total price of $1,000 or more, or if the applicable goods are sold for a total price of $1,000 or more— 
(i)in the case of an individual, be fined not more than $250,000, imprisoned for not more than 5 years, or both; and  
(ii)in the case of a person other than an individual, be fined not more than $1,000,000; and  
(B)if the applicable goods are offered or displayed for sale at a total price of less than $1,000, or if the applicable goods are sold for a total price of less than $1,000— 
(i)in the case of an individual, be fined not more than $25,000, imprisoned for not more than 1 year, or both; and  
(ii)in the case of a person other than an individual, be fined not more than $100,000; and  
(2)in the case of a subsequent violation by that person, regardless of the amount for which any good is offered or displayed for sale or sold— 
(A)in the case of an individual, be fined under this title, imprisoned for not more than 15 years, or both; and  
(B)in the case of a person other than an individual, be fined not more than $5,000,000. ; and  
(2)in subsection (c), by striking paragraph (3) and inserting the following: 
 
(3)the term Indian tribe— 
(A)has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b); and  
(B)includes, for purposes of this section only, an Indian group that has been formally recognized as an Indian tribe by— 
(i)a State legislature;  
(ii)a State commission; or  
(iii)another similar organization vested with State legislative tribal recognition authority; and .  
IITribal law and order 
201.Short title; table of contents 
(a)Short titleThis title may be cited as the Tribal Law and Order Act of 2010. 
(b)Table of contentsThe table of contents of this title is as follows:  
 
Sec. 201. Short title; table of contents. 
Sec. 202. Findings; purposes. 
Sec. 203. Definitions. 
Sec. 204. Severability. 
Sec. 205. Jurisdiction of the State of Alaska. 
Sec. 206. Effect. 
Subtitle A—Federal accountability and coordination 
Sec. 211. Office of Justice Services responsibilities. 
Sec. 212. Disposition reports. 
Sec. 213. Prosecution of crimes in Indian country. 
Sec. 214. Administration. 
Subtitle B—State accountability and coordination 
Sec. 221. State criminal jurisdiction and resources. 
Sec. 222. State, tribal, and local law enforcement cooperation. 
Subtitle C—Empowering tribal law enforcement agencies and tribal governments 
Sec. 231. Tribal police officers. 
Sec. 232. Drug enforcement in Indian country. 
Sec. 233. Access to national criminal information databases. 
Sec. 234. Tribal court sentencing authority. 
Sec. 235. Indian Law and Order Commission. 
Sec. 236. Exemption for tribal display materials. 
Subtitle D—Tribal justice systems 
Sec. 241. Indian alcohol and substance abuse. 
Sec. 242. Indian tribal justice; technical and legal assistance. 
Sec. 243. Tribal resources grant program. 
Sec. 244. Tribal jails program. 
Sec. 245. Tribal probation office liaison program. 
Sec. 246. Tribal youth program. 
Sec. 247. Improving public safety presence in rural Alaska. 
Subtitle E—Indian country crime data collection and information sharing 
Sec. 251. Tracking of crimes committed in Indian country. 
Sec. 252. Criminal history record improvement program. 
Subtitle F—Domestic violence and sexual assault prosecution and prevention 
Sec. 261. Prisoner release and reentry. 
Sec. 262. Domestic and sexual violence offense training. 
Sec. 263. Testimony by Federal employees. 
Sec. 264. Coordination of Federal agencies. 
Sec. 265. Sexual assault protocol. 
Sec. 266. Study of IHS sexual assault and domestic violence response capabilities.   
202.Findings; purposes 
(a)FindingsCongress finds that— 
(1)the United States has distinct legal, treaty, and trust obligations to provide for the public safety of Indian country; 
(2)Congress and the President have acknowledged that— 
(A)tribal law enforcement officers are often the first responders to crimes on Indian reservations; and 
(B)tribal justice systems are often the most appropriate institutions for maintaining law and order in Indian country; 
(3)less than 3,000 tribal and Federal law enforcement officers patrol more than 56,000,000 acres of Indian country, which reflects less than 1/2 of the law enforcement presence in comparable rural communities nationwide; 
(4)the complicated jurisdictional scheme that exists in Indian country— 
(A)has a significant negative impact on the ability to provide public safety to Indian communities; 
(B)has been increasingly exploited by criminals; and 
(C)requires a high degree of commitment and cooperation among tribal, Federal, and State law enforcement officials; 
(5) 
(A)domestic and sexual violence against American Indian and Alaska Native women has reached epidemic proportions; 
(B)34 percent of American Indian and Alaska Native women will be raped in their lifetimes; and 
(C)39 percent of American Indian and Alaska Native women will be subject to domestic violence; 
(6)Indian tribes have faced significant increases in instances of domestic violence, burglary, assault, and child abuse as a direct result of increased methamphetamine use on Indian reservations; and 
(7)crime data is a fundamental tool of law enforcement, but for decades the Bureau of Indian Affairs and the Department of Justice have not been able to coordinate or consistently report crime and prosecution rates in tribal communities. 
(b)PurposesThe purposes of this title are— 
(1)to clarify the responsibilities of Federal, State, tribal, and local governments with respect to crimes committed in Indian country; 
(2)to increase coordination and communication among Federal, State, tribal, and local law enforcement agencies; 
(3)to empower tribal governments with the authority, resources, and information necessary to safely and effectively provide public safety in Indian country; 
(4)to reduce the prevalence of violent crime in Indian country and to combat sexual and domestic violence against American Indian and Alaska Native women; 
(5)to prevent drug trafficking and reduce rates of alcohol and drug addiction in Indian country; and 
(6)to increase and standardize the collection of criminal data and the sharing of criminal history information among Federal, State, and tribal officials responsible for responding to and investigating crimes in Indian country. 
203.Definitions 
(a)In generalIn this title: 
(1)Indian countryThe term Indian country has the meaning given the term in section 1151 of title 18, United States Code. 
(2)Indian tribeThe term Indian tribe has the meaning given the term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a). 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(4)Tribal governmentThe term tribal government means the governing body of a federally recognized Indian tribe. 
(b)Indian Law Enforcement Reform ActSection 2 of the Indian Law Enforcement Reform Act (25 U.S.C. 2801) is amended by adding at the end the following: 
 
(10)The term tribal justice official means— 
(A)a tribal prosecutor; 
(B)a tribal law enforcement officer; or 
(C)any other person responsible for investigating or prosecuting an alleged criminal offense in tribal court.. 
204.SeverabilityIf any provision of this title, an amendment made by this title, or the application of such a provision or amendment to any individual, entity, or circumstance, is determined by a court of competent jurisdiction to be invalid, the remaining provisions of this title, the remaining amendments made by this title, and the application of those provisions and amendments to individuals, entities, or circumstances other than the affected individual, entity, or circumstance shall not be affected. 
205.Jurisdiction of the State of AlaskaNothing in this Act limits, alters, expands, or diminishes the civil or criminal jurisdiction of the State of Alaska, any subdivision of the State of Alaska, or any Indian tribe in that State. 
206.EffectNothing in this Act confers on an Indian tribe criminal jurisdiction over non-Indians. 
 
AFederal accountability and coordination 
211.Office of Justice Services responsibilities 
(a)DefinitionsSection 2 of the Indian Law Enforcement Reform Act (25 U.S.C. 2801) is amended— 
(1)by striking paragraph (8); 
(2)by redesignating paragraphs (1) through (7) as paragraphs (2) through (8), respectively; 
(3)by redesignating paragraph (9) as paragraph (1) and moving the paragraphs so as to appear in numerical order; and 
(4)in paragraph (1) (as redesignated by paragraph (3)), by striking Division of Law Enforcement Services and inserting Office of Justice Services. 
(b)Additional responsibilities of OfficeSection 3 of the Indian Law Enforcement Reform Act (25 U.S.C. 2802) is amended— 
(1)in subsection (b), by striking (b) There is hereby established within the Bureau a Division of Law Enforcement Services which and inserting the following: 
 
(b)Office of Justice ServicesThere is established in the Bureau an office, to be known as the Office of Justice Services, that; 
(2)in subsection (c)— 
(A)in the matter preceding paragraph (1), by striking Division of Law Enforcement Services and inserting Office of Justice Services; 
(B)in paragraph (8), by striking and at the end; 
(C)in paragraph (9), by striking the period at the end and inserting a semicolon; and 
(D)by adding at the end the following: 
 
(10)the development and provision of dispatch and emergency and E–911 services; 
(11)communicating with tribal leaders, tribal community and victims’ advocates, tribal justice officials, indigent defense representatives, and residents of Indian country on a regular basis regarding public safety and justice concerns facing tribal communities; 
(12)conducting meaningful and timely consultation with tribal leaders and tribal justice officials in the development of regulatory policies and other actions that affect public safety and justice in Indian country; 
(13)providing technical assistance and training to tribal law enforcement officials to gain access and input authority to utilize the National Criminal Information Center and other national crime information databases pursuant to section 534 of title 28, United States Code; 
(14)in coordination with the Attorney General pursuant to subsection (g) of section 302 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3732), collecting, analyzing, and reporting data regarding Indian country crimes on an annual basis; 
(15)on an annual basis, sharing with the Department of Justice all relevant crime data, including Uniform Crime Reports, that the Office of Justice Services prepares and receives from tribal law enforcement agencies on a tribe-by-tribe basis to ensure that individual tribal governments providing data are eligible for programs offered by the Department of Justice; 
(16)submitting to the appropriate committees of Congress, for each fiscal year, a detailed spending report regarding tribal public safety and justice programs that includes— 
(A) 
(i)the number of full-time employees of the Bureau and tribal governments who serve as— 
(I)criminal investigators; 
(II)uniform police; 
(III)police and emergency dispatchers; 
(IV)detention officers; 
(V)executive personnel, including special agents in charge, and directors and deputies of various offices in the Office of Justice Services; and 
(VI)tribal court judges, prosecutors, public defenders, appointed defense counsel, or related staff; and 
(ii)the amount of appropriations obligated for each category described in clause (i) for each fiscal year; 
(B)a list of amounts dedicated to law enforcement and corrections, vehicles, related transportation costs, equipment, inmate transportation costs, inmate transfer costs, replacement, improvement, and repair of facilities, personnel transfers, detailees and costs related to their details, emergency events, public safety and justice communications and technology costs, and tribal court personnel, facilities, indigent defense, and related program costs; 
(C)a list of the unmet staffing needs of law enforcement, corrections, and court personnel (including indigent defense and prosecution staff) at tribal and Bureau of Indian Affairs justice agencies, the replacement and repair needs of tribal and Bureau corrections facilities, needs for tribal police and court facilities, and public safety and emergency communications and technology needs; and 
(D)the formula, priority list or other methodology used to determine the method of disbursement of funds for the public safety and justice programs administered by the Office of Justice Services; 
(17)submitting to the appropriate committees of Congress, for each fiscal year, a report summarizing the technical assistance, training, and other support provided to tribal law enforcement and corrections agencies that operate relevant programs pursuant to self-determination contracts or self-governance compacts with the Secretary; and 
(18)promulgating regulations to carry out this Act, and routinely reviewing and updating, as necessary, the regulations contained in subchapter B of title 25, Code of Federal Regulations (or successor regulations).; 
(3)in subsection (d)— 
(A)in paragraph (1), by striking Division of Law Enforcement Services and inserting Office of Justice Services; and 
(B)in paragraph (4)(i), in the first sentence, by striking Division and inserting Office of Justice Services; 
(4)in subsection (e), by striking Division of Law Enforcement Services each place it appears and inserting Office of Justice Services; and 
(5)by adding at the end the following: 
 
(f)Long-term plan for tribal detention programsNot later than 1 year after the date of enactment of this subsection, the Secretary, acting through the Bureau, in coordination with the Department of Justice and in consultation with tribal leaders, tribal courts, tribal law enforcement officers, and tribal corrections officials, shall submit to Congress a long-term plan to address incarceration in Indian country, including— 
(1)a description of proposed activities for— 
(A)the construction, operation, and maintenance of juvenile (in accordance with section 4220(a)(3) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2453(a)(3)) and adult detention facilities (including regional facilities) in Indian country; 
(B)contracting with State and local detention centers, upon approval of affected tribal governments; and 
(C)alternatives to incarceration, developed in cooperation with tribal court systems; 
(2)an assessment and consideration of the construction of Federal detention facilities in Indian country; and 
(3)any other alternatives as the Secretary, in coordination with the Attorney General and in consultation with Indian tribes, determines to be necessary.. 
(c)Law enforcement authoritySection 4 of the Indian Law Enforcement Reform Act (25 U.S.C. 2803) is amended— 
(1)in paragraph (2)(A), by striking ), or and inserting or offenses processed by the Central Violations Bureau); or; and 
(2)in paragraph (3)— 
(A)in subparagraph (B), by striking , or at the end and inserting a semicolon; 
(B)in subparagraphs (B) and (C), by striking reasonable grounds each place it appears and inserting probable cause; 
(C)in subparagraph (C), by adding or at the end; and 
(D)by adding at the end the following: 
 
(D) 
(i)the offense involves— 
(I)a misdemeanor controlled substance offense in violation of— 
(aa)the Controlled Substances Act (21 U.S.C. 801 et seq.); 
(bb)title IX of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (21 U.S.C. 862a et seq.); or 
(cc)section 731 of the USA PATRIOT Improvement and Reauthorization Act of 2005 (21 U.S.C. 865); 
(II)a misdemeanor firearms offense in violation of chapter 44 of title 18, United States Code; 
(III)a misdemeanor assault in violation of chapter 7 of title 18, United States Code; or 
(IV)a misdemeanor liquor trafficking offense in violation of chapter 59 of title 18, United States Code; and 
(ii)the employee has probable cause to believe that the individual to be arrested has committed, or is committing, the crime;. 
212.Disposition reportsSection 10 of the Indian Law Enforcement Reform Act (25 U.S.C. 2809) is amended by striking subsections (a) through (d) and inserting the following: 
 
(a)Coordination and data collection 
(1)Investigative coordinationSubject to subsection (c), if a law enforcement officer or employee of any Federal department or agency terminates an investigation of an alleged violation of Federal criminal law in Indian country without referral for prosecution, the officer or employee shall coordinate with the appropriate tribal law enforcement officials regarding the status of the investigation and the use of evidence relevant to the case in a tribal court with authority over the crime alleged. 
(2)Investigation dataThe Federal Bureau of Investigation shall compile, on an annual basis and by Field Division, information regarding decisions not to refer to an appropriate prosecuting authority cases in which investigations had been opened into an alleged crime in Indian country, including— 
(A)the types of crimes alleged; 
(B)the statuses of the accused as Indians or non-Indians; 
(C)the statuses of the victims as Indians or non-Indians; and 
(D)the reasons for deciding against referring the investigation for prosecution. 
(3)Prosecutorial coordinationSubject to subsection (c), if a United States Attorney declines to prosecute, or acts to terminate prosecution of, an alleged violation of Federal criminal law in Indian country, the United States Attorney shall coordinate with the appropriate tribal justice officials regarding the status of the investigation and the use of evidence relevant to the case in a tribal court with authority over the crime alleged. 
(4)Prosecution dataThe United States Attorney shall submit to the Native American Issues Coordinator to compile, on an annual basis and by Federal judicial district, information regarding all declinations of alleged violations of Federal criminal law that occurred in Indian country that were referred for prosecution by law enforcement agencies, including— 
(A)the types of crimes alleged; 
(B)the statuses of the accused as Indians or non-Indians; 
(C)the statuses of the victims as Indians or non-Indians; and 
(D)the reasons for deciding to decline or terminate the prosecutions. 
(b)Annual reportsThe Attorney General shall submit to Congress annual reports containing, with respect to the applicable calendar year, the information compiled under paragraphs (2) and (4) of subsection (a)— 
(1)organized— 
(A)in the aggregate; and 
(B) 
(i)for the Federal Bureau of Investigation, by Field Division; and 
(ii)for United States Attorneys, by Federal judicial district; and 
(2)including any relevant explanatory statements. 
(c)Effect of section 
(1)In generalNothing in this section requires any Federal agency or official to transfer or disclose any confidential, privileged, or statutorily protected communication, information, or source to an official of any Indian tribe. 
(2)Federal Rules of Criminal ProcedureNothing in this section affects or limits the requirements of Rule 6 of the Federal Rules of Criminal Procedure. 
(3)RegulationsThe Attorney General shall establish, by regulation, standards for the protection of the confidential or privileged communications, information, and sources described in this section.. 
213.Prosecution of crimes in Indian country 
(a)Appointment of special prosecutors 
(1)In generalSection 543 of title 28, United States Code, is amended— 
(A)in subsection (a), by inserting before the period at the end the following: , including the appointment of qualified tribal prosecutors and other qualified attorneys to assist in prosecuting Federal offenses committed in Indian country; and 
(B)by adding at the end the following: 
 
(c)Indian countryIn this section, the term Indian country has the meaning given that term in section 1151 of title 18.. 
(2)Sense of Congress regarding consultationIt is the sense of Congress that, in appointing attorneys under section 543 of title 28, United States Code, to serve as special prosecutors in Indian country, the Attorney General should consult with tribal justice officials of each Indian tribe that would be affected by the appointment. 
(b)Tribal liaisons 
(1)In generalThe Indian Law Enforcement Reform Act (25 U.S.C. 2801 et seq.) is amended by adding at the end the following: 
 
13.Assistant United States Attorney tribal liaisons 
(a)AppointmentThe United States Attorney for each district that includes Indian country shall appoint not less than 1 assistant United States Attorney to serve as a tribal liaison for the district. 
(b)DutiesThe duties of a tribal liaison shall include the following: 
(1)Coordinating the prosecution of Federal crimes that occur in Indian country. 
(2)Developing multidisciplinary teams to combat child abuse and domestic and sexual violence offenses against Indians. 
(3)Consulting and coordinating with tribal justice officials and victims’ advocates to address any backlog in the prosecution of major crimes in Indian country in the district. 
(4)Developing working relationships and maintaining communication with tribal leaders, tribal community and victims’ advocates, and tribal justice officials to gather information from, and share appropriate information with, tribal justice officials. 
(5)Coordinating with tribal prosecutors in cases in which a tribal government has concurrent jurisdiction over an alleged crime, in advance of the expiration of any applicable statute of limitation. 
(6)Providing technical assistance and training regarding evidence gathering techniques and strategies to address victim and witness protection to tribal justice officials and other individuals and entities that are instrumental to responding to Indian country crimes. 
(7)Conducting training sessions and seminars to certify special law enforcement commissions to tribal justice officials and other individuals and entities responsible for responding to Indian country crimes. 
(8)Coordinating with the Office of Tribal Justice, as necessary. 
(9)Conducting such other activities to address and prevent violent crime in Indian country as the applicable United States Attorney determines to be appropriate. 
(c)Effect of sectionNothing in this section limits the authority of any United States Attorney to determine the duties of a tribal liaison officer to meet the needs of the Indian tribes located within the relevant Federal district. 
(d)Enhanced prosecution of minor crimes 
(1)In generalEach United States Attorney serving a district that includes Indian country is authorized and encouraged— 
(A)to appoint Special Assistant United States Attorneys pursuant to section 543(a) of title 28, United States Code, to prosecute crimes in Indian country as necessary to improve the administration of justice, and particularly when— 
(i)the crime rate exceeds the national average crime rate; or 
(ii)the rate at which criminal offenses are declined to be prosecuted exceeds the national average declination rate; 
(B)to coordinate with applicable United States district courts regarding scheduling of Indian country matters and holding trials or other proceedings in Indian country, as appropriate; 
(C)to provide to appointed Special Assistant United States Attorneys appropriate training, supervision, and staff support; and 
(D)to provide technical and other assistance to tribal governments and tribal court systems to ensure that the goals of this subsection are achieved. 
(2)Sense of Congress regarding consultationIt is the sense of Congress that, in appointing Special Assistant United States Attorneys under this subsection, a United States Attorney should consult with tribal justice officials of each Indian tribe that would be affected by the appointment.. 
(2)Sense of Congress regarding evaluations of tribal liaisons 
(A)FindingsCongress finds that— 
(i)many residents of Indian country rely solely on United States Attorneys offices to prosecute felony and misdemeanor crimes occurring on Indian land; and 
(ii)tribal liaisons have dual obligations of— 
(I)coordinating prosecutions of Indian country crime; and 
(II)developing relationships with residents of Indian country and serving as a link between Indian country residents and the Federal justice process. 
(B)Sense of CongressIt is the sense of Congress that the Attorney General should— 
(i)take all appropriate actions to encourage the aggressive prosecution of all Federal crimes committed in Indian country; and 
(ii)when appropriate, take into consideration the dual responsibilities of tribal liaisons described in subparagraph (A)(ii) in evaluating the performance of the tribal liaisons. 
214.Administration 
(a)Office of Tribal Justice 
(1)DefinitionsSection 4 of the Indian Tribal Justice Technical and Legal Assistance Act of 2000 (25 U.S.C. 3653) is amended— 
(A)by redesignating paragraphs (2) through (7) as paragraphs (3) through (8), respectively; and 
(B)by inserting after paragraph (1) the following: 
 
(2)DirectorThe term Director means the Director of the Office of Tribal Justice.. 
(2)StatusTitle I of the Indian Tribal Justice Technical and Legal Assistance Act of 2000 is amended— 
(A)by redesignating section 106 (25 U.S.C. 3666) as section 107; and 
(B)by inserting after section 105 (25 U.S.C. 3665) the following: 
 
106.Office of Tribal Justice 
(a)In generalNot later than 90 days after the date of enactment of the Tribal Law and Order Act of 2010, the Attorney General shall establish the Office of Tribal Justice as a component of the Department. 
(b)Personnel and fundingThe Attorney General shall provide to the Office of Tribal Justice such personnel and funds as are necessary to establish the Office of Tribal Justice as a component of the Department under subsection (a). 
(c)DutiesThe Office of Tribal Justice shall— 
(1)serve as the program and legal policy advisor to the Attorney General with respect to the treaty and trust relationship between the United States and Indian tribes; 
(2)serve as the point of contact for federally recognized tribal governments and tribal organizations with respect to questions and comments regarding policies and programs of the Department and issues relating to public safety and justice in Indian country; and 
(3)coordinate with other bureaus, agencies, offices, and divisions within the Department of Justice to ensure that each component has an accountable process to ensure meaningful and timely consultation with tribal leaders in the development of regulatory policies and other actions that affect— 
(A)the trust responsibility of the United States to Indian tribes; 
(B)any tribal treaty provision; 
(C)the status of Indian tribes as sovereign governments; or 
(D)any other tribal interest.. 
(b)Native American Issues CoordinatorThe Indian Law Enforcement Reform Act (25 U.S.C. 2801 et seq.) (as amended by section 213(b)) is amended by adding at the end the following: 
 
14.Native American Issues Coordinator 
(a)EstablishmentThere is established in the Executive Office for United States Attorneys of the Department of Justice a position to be known as the Native American Issues Coordinator. 
(b)DutiesThe Native American Issues Coordinator shall— 
(1)coordinate with the United States Attorneys that have authority to prosecute crimes in Indian country; 
(2)coordinate prosecutions of crimes of national significance in Indian country, as determined by the Attorney General; 
(3)coordinate as necessary with other components of the Department of Justice and any relevant advisory groups to the Attorney General or the Deputy Attorney General; and 
(4)carry out such other duties as the Attorney General may prescribe.. 
 
BState accountability and coordination 
221.State criminal jurisdiction and resources 
(a)Concurrent authority of United StatesSection 401(a) of the Indian Civil Rights Act of 1968 (25 U.S.C. 1321(a)) is amended— 
(1)by striking the section designation and heading and all that follows through The consent of the United States and inserting the following: 
 
401.Assumption by State of criminal jurisdiction 
(a)Consent of United States 
(1)In generalThe consent of the United States; and 
(2)by adding at the end the following: 
 
(2)Concurrent jurisdictionAt the request of an Indian tribe, and after consultation with and consent by the Attorney General, the United States shall accept concurrent jurisdiction to prosecute violations of sections 1152 and 1153 of title 18, United States Code, within the Indian country of the Indian tribe.. 
(b)Applicable lawSection 1162 of title 18, United States Code, is amended by adding at the end the following: 
 
(d)Notwithstanding subsection (c), at the request of an Indian tribe, and after consultation with and consent by the Attorney General— 
(1)sections 1152 and 1153 shall apply in the areas of the Indian country of the Indian tribe; and 
(2)jurisdiction over those areas shall be concurrent among the Federal Government, State governments, and, where applicable, tribal governments.. 
222.State, tribal, and local law enforcement cooperationThe Attorney General may provide technical and other assistance to State, tribal, and local governments that enter into cooperative agreements, including agreements relating to mutual aid, hot pursuit of suspects, and cross-deputization for the purposes of— 
(1)improving law enforcement effectiveness; 
(2)reducing crime in Indian country and nearby communities; and 
(3)developing successful cooperative relationships that effectively combat crime in Indian country and nearby communities. 
 
CEmpowering tribal law enforcement agencies and tribal governments 
231.Tribal police officers 
(a)Flexibility in training law enforcement officers serving indian countrySection 3(e) of the Indian Law Enforcement Reform Act (25 U.S.C. 2802(e)) (as amended by section 211(b)(4)) is amended— 
(1)in paragraph (1)— 
(A)by striking (e)(1) The Secretary and inserting the following: 
 
(e)Standards of education and experience and classification of positions 
(1)Standards of education and experience 
(A)In generalThe Secretary; and 
(B)by adding at the end the following: 
 
(B)Requirements for trainingThe training standards established under subparagraph (A)— 
(i)shall be consistent with standards accepted by the Federal Law Enforcement Training Accreditation commission for law enforcement officers attending similar programs; and 
(ii)shall include, or be supplemented by, instruction regarding Federal sources of authority and jurisdiction, Federal crimes, Federal rules of criminal procedure, and constitutional law to bridge the gap between State training and Federal requirements. 
(C)Training at State, tribal, and local academiesLaw enforcement personnel of the Office of Justice Services or an Indian tribe may satisfy the training standards established under subparagraph (A) through training at a State or tribal police academy, a State, regional, local, or tribal college or university, or other training academy (including any program at a State, regional, local, or tribal college or university) that meets the appropriate Peace Officer Standards of Training. 
(D)Maximum age requirementPursuant to section 3307(e) of title 5, United States Code, the Secretary may employ as a law enforcement officer under section 4 any individual under the age of 47, if the individual meets all other applicable hiring requirements for the applicable law enforcement position.; 
(2)in paragraph (3), by striking Agencies and inserting agencies; and 
(3)by adding at the end the following: 
 
(4)Background checks for tribal justice officials 
(A)In generalThe Office of Justice Services shall develop standards and deadlines for the provision of background checks to tribal law enforcement and corrections officials. 
(B)TimingIf a request for a background check is made by an Indian tribe that has contracted or entered into a compact for law enforcement or corrections services with the Bureau of Indian Affairs pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), the Office of Justice Services shall complete the check not later than 60 days after the date of receipt of the request, unless an adequate reason for failure to respond by that date is provided to the Indian tribe in writing.. 
(b)Special law enforcement commissionsSection 5 of the Indian Law Enforcement Reform Act (25 U.S.C. 2804) is amended— 
(1)by striking (a) The Secretary may enter into an agreement and inserting the following: 
 
(a)Agreements 
(1)In generalNot later than 180 days after the date of enactment of the Tribal Law and Order Act of 2010, the Secretary shall establish procedures to enter into memoranda of agreement; 
(2)in the second sentence, by striking The Secretary and inserting the following: 
 
(2)Certain activitiesThe Secretary; and 
(3)by adding at the end the following: 
 
(3)Program enhancement 
(A)Training sessions in indian country 
(i)In generalThe procedures described in paragraph (1) shall include the development of a plan to enhance the certification and provision of special law enforcement commissions to tribal law enforcement officials, and, subject to subsection (d), State and local law enforcement officials, pursuant to this section. 
(ii)InclusionsThe plan under clause (i) shall include the hosting of regional training sessions in Indian country, not less frequently than biannually, to educate and certify candidates for the special law enforcement commissions. 
(B)Memoranda of agreement 
(i)In generalNot later than 180 days after the date of enactment of the Tribal Law and Order Act of 2010, the Secretary, in consultation with Indian tribes and tribal law enforcement agencies, shall develop minimum requirements to be included in special law enforcement commission agreements pursuant to this section. 
(ii)Substance of agreementsEach agreement entered into pursuant to this section shall reflect the status of the applicable certified individual as a Federal law enforcement officer under subsection (f), acting within the scope of the duties described in section 3(c). 
(iii)AgreementNot later than 60 days after the date on which the Secretary determines that all applicable requirements under clause (i) are met, the Secretary shall offer to enter into a special law enforcement commission agreement with the Indian tribe.. 
(c)Indian law enforcement foundationThe Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.) is amended by adding at the end the following: 
 
VIIIndian law enforcement foundation 
701.DefinitionsIn this title: 
(1)BoardThe term Board means the Board of Directors of the Foundation. 
(2)BureauThe term Bureau means the Office of Justice Services of the Bureau of Indian Affairs. 
(3)CommitteeThe term Committee means the Committee for the Establishment of the Indian Law Enforcement Foundation established under section 702(e)(1). 
(4)FoundationThe term Foundation means the Indian Law Enforcement Foundation established under section 702. 
(5)SecretaryThe term Secretary means the Secretary of the Interior. 
702.Indian Law Enforcement Foundation 
(a)Establishment 
(1)In generalAs soon as practicable after the date of enactment of this title, the Secretary shall establish, under the laws of the District of Columbia and in accordance with this title, a foundation, to be known as the Indian Law Enforcement Foundation. 
(2)Funding determinationsNo funds, gift, property, or other item of value (including any interest accrued on such an item) acquired by the Foundation shall— 
(A)be taken into consideration for purposes of determining Federal appropriations relating to the provision of public safety or justice services to Indians; or 
(B)otherwise limit, diminish, or affect the Federal responsibility for the provision of public safety or justice services to Indians. 
(b)Nature of corporationThe Foundation— 
(1)shall be a charitable and nonprofit federally chartered corporation; and 
(2)shall not be an agency or instrumentality of the United States. 
(c)Place of incorporation and domicileThe Foundation shall be incorporated and domiciled in the District of Columbia. 
(d)DutiesThe Foundation shall— 
(1)encourage, accept, and administer, in accordance with the terms of each donation, private gifts of real and personal property, and any income from or interest in such gifts, for the benefit of, or in support of, public safety and justice services in American Indian and Alaska Native communities; and 
(2)assist the Office of Justice Services of the Bureau of Indian Affairs and Indian tribal governments in funding and conducting activities and providing education to advance and support the provision of public safety and justice services in American Indian and Alaska Native communities. 
(e)Committee for the Establishment of the Indian Law Enforcement Foundation 
(1)In generalThe Secretary shall establish a committee, to be known as the Committee for the Establishment of the Indian Law Enforcement Foundation, to assist the Secretary in establishing the Foundation. 
(2)DutiesNot later than 180 days after the date of enactment of this section, the Committee shall— 
(A)carry out such activities as are necessary to incorporate the Foundation under the laws of the District of Columbia, including acting as incorporators of the Foundation; 
(B)ensure that the Foundation qualifies for and maintains the status required to carry out this section, until the date on which the Board is established; 
(C)establish the constitution and initial bylaws of the Foundation; 
(D)provide for the initial operation of the Foundation, including providing for temporary or interim quarters, equipment, and staff; and 
(E)appoint the initial members of the Board in accordance with the constitution and initial bylaws of the Foundation. 
(f)Board of directors 
(1)In generalThe Board of Directors shall be the governing body of the Foundation. 
(2)PowersThe Board may exercise, or provide for the exercise of, the powers of the Foundation. 
(3)Selection 
(A)In generalSubject to subparagraph (B), the number of members of the Board, the manner of selection of the members (including the filling of vacancies), and the terms of office of the members shall be as provided in the constitution and bylaws of the Foundation. 
(B)Requirements 
(i)Number of membersThe Board shall be composed of not less than 7 members. 
(ii)Initial voting membersThe initial voting members of the Board— 
(I)shall be appointed by the Committee not later than 180 days after the date on which the Foundation is established; and 
(II)shall serve for staggered terms. 
(iii)QualificationThe members of the Board shall be United States citizens with knowledge or experience regarding public safety and justice in Indian and Alaska Native communities. 
(C)CompensationA member of the Board shall not receive compensation for service as a member, but shall be reimbursed for actual and necessary travel and subsistence expenses incurred in the performance of the duties of the Foundation. 
(g)Officers 
(1)In generalThe officers of the Foundation shall be— 
(A)a Secretary, elected from among the members of the Board; and 
(B)any other officers provided for in the constitution and bylaws of the Foundation. 
(2)Chief operating officer 
(A)SecretarySubject to subparagraph (B), the Secretary of the Foundation may serve, at the direction of the Board, as the chief operating officer of the Foundation. 
(B)AppointmentThe Board may appoint a chief operating officer in lieu of the Secretary of the Foundation under subparagraph (A), who shall serve at the direction of the Board. 
(3)ElectionThe manner of election, term of office, and duties of the officers of the Foundation shall be as provided in the constitution and bylaws of the Foundation. 
(h)PowersThe Foundation— 
(1)shall adopt a constitution and bylaws for the management of the property of the Foundation and the regulation of the affairs of the Foundation; 
(2)may adopt and alter a corporate seal; 
(3)may enter into contracts; 
(4)may acquire (through gift or otherwise), own, lease, encumber, and transfer real or personal property as necessary or convenient to carry out the purposes of the Foundation; 
(5)may sue and be sued; and 
(6)may perform any other act necessary and proper to carry out the purposes of the Foundation. 
(i)Principal office 
(1)In generalThe principal office of the Foundation shall be located in the District of Columbia. 
(2)Activities; officesThe activities of the Foundation may be conducted, and offices may be maintained, throughout the United States in accordance with the constitution and bylaws of the Foundation. 
(j)Service of processThe Foundation shall comply with the law on service of process of each State in which the Foundation is incorporated and of each State in which the Foundation carries on activities. 
(k)Liability of officers, employees, and agents 
(1)In generalThe Foundation shall be liable for the acts of the officers, employees, and agents of the Foundation acting within the scope of the authority of the officers, employees, and agents. 
(2)Personal liabilityA member of the Board shall be personally liable only for gross negligence in the performance of the duties of the member. 
(l)Restrictions 
(1)Limitation on spendingBeginning with the fiscal year following the first full fiscal year during which the Foundation is in operation, the administrative costs of the Foundation shall not exceed the percentage described in paragraph (2) of the sum of— 
(A)the amounts transferred to the Foundation under subsection (n) during the preceding fiscal year; and 
(B)donations received from private sources during the preceding fiscal year. 
(2)PercentagesThe percentages referred to in paragraph (1) are— 
(A)for the first 2 fiscal years described in that paragraph, 25 percent; 
(B)for the following fiscal year, 20 percent; and 
(C)for each fiscal year thereafter, 15 percent. 
(3)Appointment and hiringThe appointment of officers and employees of the Foundation shall be subject to the availability of funds. 
(4)StatusA member of the Board or officer, employee, or agent of the Foundation shall not by reason of association with the Foundation be considered to be an officer, employee, or agent of the United States. 
(m)AuditsThe Foundation shall comply with section 10101 of title 36, United States Code, as if the Foundation were a corporation under part B of subtitle II of that title. 
(n)FundingFor each of fiscal years 2011 through 2015, out of any unobligated amounts available to the Secretary, the Secretary may use to carry out this section not more than $500,000. 
703.Administrative services and support 
(a)Provision of support by SecretarySubject to subsection (b), during the 5-year period beginning on the date on which the Foundation is established, the Secretary— 
(1)may provide personnel, facilities, and other administrative support services to the Foundation; 
(2)may provide funds for initial operating costs and to reimburse the travel expenses of the members of the Board; and 
(3)shall require and accept reimbursements from the Foundation for— 
(A)services provided under paragraph (1); and 
(B)funds provided under paragraph (2). 
(b)ReimbursementReimbursements accepted under subsection (a)(3)— 
(1)shall be deposited in the Treasury of the United States to the credit of the applicable appropriations account; and 
(2)shall be chargeable for the cost of providing services described in subsection (a)(1) and travel expenses described in subsection (a)(2). 
(c)Continuation of certain servicesThe Secretary may continue to provide facilities and necessary support services to the Foundation after the termination of the 5-year period specified in subsection (a) if the facilities and services are— 
(1)available; and 
(2)provided on reimbursable cost basis.. 
(d)Technical amendmentsThe Indian Self-Determination and Education Assistance Act is amended— 
(1)by redesignating title V (25 U.S.C. 458bbb et seq.) as title VIII and moving the title so as to appear at the end of the Act; 
(2)by redesignating sections 501, 502, and 503 (25 U.S.C. 458bbb, 458bbb–1, 458bbb–2) as sections 801, 802, and 803, respectively; and 
(3)in subsection (a)(2) of section 802 and paragraph (2) of section 803 (as redesignated by paragraph (2)), by striking section 501 and inserting section 801. 
(e)Acceptance and assistanceSection 5 of the Indian Law Enforcement Reform Act (25 U.S.C. 2804) is amended by adding at the end the following: 
 
(g)Acceptance of assistanceThe Bureau may accept reimbursement, resources, assistance, or funding from— 
(1)a Federal, tribal, State, or other government agency; or 
(2)the Indian Law Enforcement Foundation established under section 701(a) of the Indian Self-Determination and Education Assistance Act.. 
232.Drug enforcement in Indian country 
(a)Education and research programsSection 502 of the Controlled Substances Act (21 U.S.C. 872) is amended in subsections (a)(1) and (c), by inserting  tribal, after State, each place it appears. 
(b)Public-private education programSection 503 of the Comprehensive Methamphetamine Control Act of 1996 (21 U.S.C. 872a) is amended— 
(1)in subsection (a), by inserting tribal, after State,; and 
(2)in subsection (b)(2), by inserting , tribal, after State. 
(c)Cooperative arrangementsSection 503 of the Controlled Substances Act (21 U.S.C. 873) is amended— 
(1)in subsection (a)— 
(A)by inserting tribal, after State, each place it appears; and 
(B)in paragraphs (6) and (7), by inserting , tribal, after State each place it appears; and 
(2)in subsection (d)(1), by inserting , tribal, after State. 
(d)Powers of enforcement personnelSection 508(a) of the Controlled Substances Act (21 U.S.C. 878(a)) is amended in the matter preceding paragraph (1) by inserting , tribal, after State. 
(e)Effect of grantsNothing in this section or any amendment made by this section— 
(1)allows the grant to be made to, or used by, an entity for law enforcement activities that the entity lacks jurisdiction to perform; or 
(2)has any effect other than to authorize, award, or deny a grant of funds to a federally recognized Indian tribe for the purposes described in the relevant grant program. 
233.Access to national criminal information databases 
(a)Access to national criminal information databasesSection 534 of title 28, United States Code, is amended— 
(1)in subsection (a)(4), by inserting Indian tribes, after the States,; 
(2)by striking subsection (d) and inserting the following: 
 
(d)Indian law enforcement agenciesThe Attorney General shall permit tribal and Bureau of Indian Affairs law enforcement agencies— 
(1)to access and enter information into Federal criminal information databases; and 
(2)to obtain information from the databases.; 
(3)by redesignating the second subsection (e) as subsection (f); and 
(4)in paragraph (2) of subsection (f) (as redesignated by paragraph (3)), in the matter preceding subparagraph (A), by inserting , tribal, after Federal. 
(b)Requirement 
(1)In generalThe Attorney General shall ensure that tribal law enforcement officials that meet applicable Federal or State requirements be permitted access to national crime information databases. 
(2)SanctionsFor purpose of sanctions for noncompliance with requirements of, or misuse of, national crime information databases and information obtained from those databases, a tribal law enforcement agency or official shall be treated as Federal law enforcement agency or official. 
(3)NCICEach tribal justice official serving an Indian tribe with criminal jurisdiction over Indian country shall be considered to be an authorized law enforcement official for purposes of access to the National Crime Information Center of the Federal Bureau of Investigation. 
234.Tribal court sentencing authority 
(a)Individual rightsSection 202 of the Indian Civil Rights Act of 1968 (25 U.S.C. 1302), is amended— 
(1)in the matter preceding paragraph (1), by striking No Indian tribe and inserting the following: 
 
(a)In generalNo Indian tribe; 
(2)in subsection (a) (as designated by paragraph (1))— 
(A)in paragraph (6) by inserting “(except as provided in subsection (b)) after assistance of counsel for his defense; and 
(B)by striking paragraph (7) and inserting the following: 
 
(7) 
(A)require excessive bail, impose excessive fines, or inflict cruel and unusual punishments; 
(B)except as provided in subparagraph (C), impose for conviction of any 1 offense any penalty or punishment greater than imprisonment for a term of 1 year or a fine of $5,000, or both; 
(C)subject to subsection (b), impose for conviction of any 1 offense any penalty or punishment greater than imprisonment for a term of 3 years or a fine of $15,000, or both; or 
(D)impose on a person in a criminal proceeding a total penalty or punishment greater than imprisonment for a term of 9 years;; and 
(3)by adding at the end the following: 
 
(b)Offenses subject to greater than 1-year imprisonment or a fine greater than $5,000A tribal court may subject a defendant to a term of imprisonment greater than 1 year but not to exceed 3 years for any 1 offense, or a fine greater than $5,000 but not to exceed $15,000, or both, if the defendant is a person accused of a criminal offense who— 
(1)has been previously convicted of the same or a comparable offense by any jurisdiction in the United States; or 
(2)is being prosecuted for an offense comparable to an offense that would be punishable by more than 1 year of imprisonment if prosecuted by the United States or any of the States. 
(c)Rights of defendantsIn a criminal proceeding in which an Indian tribe, in exercising powers of self-government, imposes a total term of imprisonment of more than 1 year on a defendant, the Indian tribe shall— 
(1)provide to the defendant the right to effective assistance of counsel at least equal to that guaranteed by the United States Constitution; and 
(2)at the expense of the tribal government, provide an indigent defendant the assistance of a defense attorney licensed to practice law by any jurisdiction in the United States that applies appropriate professional licensing standards and effectively ensures the competence and professional responsibility of its licensed attorneys; 
(3)require that the judge presiding over the criminal proceeding— 
(A)has sufficient legal training to preside over criminal proceedings; and 
(B)is licensed to practice law by any jurisdiction in the United States; 
(4)prior to charging the defendant, make publicly available the criminal laws (including regulations and interpretative documents), rules of evidence, and rules of criminal procedure (including rules governing the recusal of judges in appropriate circumstances) of the tribal government; and 
(5)maintain a record of the criminal proceeding, including an audio or other recording of the trial proceeding. 
(d)SentencesIn the case of a defendant sentenced in accordance with subsections (b) and (c), a tribal court may require the defendant— 
(1)to serve the sentence— 
(A)in a tribal correctional center that has been approved by the Bureau of Indian Affairs for long-term incarceration, in accordance with guidelines to be developed by the Bureau of Indian Affairs (in consultation with Indian tribes) not later than 180 days after the date of enactment of the Tribal Law and Order Act of 2010; 
(B)in the nearest appropriate Federal facility, at the expense of the United States pursuant to the Bureau of Prisons tribal prisoner pilot program described in section 304(c) of the Tribal Law and Order Act of 2010; 
(C)in a State or local government-approved detention or correctional center pursuant to an agreement between the Indian tribe and the State or local government; or 
(D)in an alternative rehabilitation center of an Indian tribe; or 
(2)to serve another alternative form of punishment, as determined by the tribal court judge pursuant to tribal law. 
(e)Definition of offenseIn this section, the term offense means a violation of a criminal law. 
(f)Effect of sectionNothing in this section affects the obligation of the United States, or any State government that has been delegated authority by the United States, to investigate and prosecute any criminal violation in Indian country.. 
(b)ReportNot later than 4 years after the date of enactment of this Act, the Attorney General, in coordination with the Secretary of the Interior, shall submit a report to the appropriate committees of Congress that includes— 
(1)a description of the effectiveness of enhanced tribal court sentencing authority in curtailing violence and improving the administration of justice on Indian lands; and 
(2)a recommendation of whether enhanced sentencing authority should be discontinued, enhanced, or maintained at the level authorized under this title. 
(c)Bureau of prisons tribal prisoner pilot program 
(1)In generalNot later than 120 days after the date of enactment of this title, the Director of the Bureau of Prisons shall establish a pilot program under which the Bureau of Prisons shall accept offenders convicted in tribal court pursuant to section 202 of the Indian Civil Rights Act of 1968 (25 U.S.C. 1302) (as amended by this section), subject to the conditions described in paragraph (2). 
(2)Conditions 
(A)In generalAs a condition of participation in the pilot program described in paragraph (1), the tribal court shall submit to the Attorney General a request for confinement of the offender, for approval by the Attorney General (or a designee) by not later than 30 days after the date of submission. 
(B)LimitationsRequests for confinement shall be limited to offenders convicted of a violent crime (comparable to the violent crimes described in section 1153(a) of title 18, United States Code) for which the sentence includes a term of imprisonment of 2 or more years. 
(C)Custody conditionsThe imprisonment by the Bureau of Prisons shall be subject to the conditions described in section 5003 of title 18, United States Code, regarding the custody of State offenders, except that the offender shall be placed in the nearest available and appropriate Federal facility, and imprisoned at the expense of the United States. 
(D)CapThe Bureau of Prisons shall confine not more than 100 tribal offenders at any time. 
(3)Rescinding requests 
(A)In generalThe applicable tribal government shall retain the authority to rescind the request for confinement of a tribal offender by the Bureau of Prisons under this paragraph at any time during the sentence of the offender. 
(B)Return to tribal custodyOn rescission of a request under subparagraph (A), a tribal offender shall be returned to tribal custody. 
(4)ReassessmentIf tribal court demand for participation in this pilot program exceeds 100 tribal offenders, a representative of the Bureau of Prisons shall notify Congress. 
(5)ReportNot later than 3 years after the date of establishment of the pilot program, the Attorney General shall submit to Congress a report describing the status of the program, including recommendations regarding the future of the program, if any. 
(6)TerminationExcept as otherwise provided by an Act of Congress, the pilot program under this paragraph shall expire on the date that is 4 years after the date on which the program is established. 
(d)Grants and contractsSection 1007(b) of the Economic Opportunity Act of 1964 (42 U.S.C. 2996f(b)) is amended by striking paragraph (2) and inserting the following: 
 
(2)to provide legal assistance with respect to any criminal proceeding, except to provide assistance to a person charged with an offense in an Indian tribal court;. 
235.Indian Law and Order CommissionThe Indian Law Enforcement Reform Act (25 U.S.C. 2801 et seq.) (as amended by section 214(b)) is amended by adding at the end the following: 
 
15.Indian Law and Order Commission 
(a)EstablishmentThere is established a commission to be known as the Indian Law and Order Commission (referred to in this section as the Commission). 
(b)Membership 
(1)In generalThe Commission shall be composed of 9 members, of whom— 
(A)3 shall be appointed by the President, in consultation with— 
(i)the Attorney General; and 
(ii)the Secretary; 
(B)2 shall be appointed by the Majority Leader of the Senate, in consultation with the Chairpersons of the Committees on Indian Affairs and the Judiciary of the Senate; 
(C)1 shall be appointed by the Minority Leader of the Senate, in consultation with the Vice Chairperson and Ranking Member of the Committees on Indian Affairs and the Judiciary of the Senate; 
(D)2 shall be appointed by the Speaker of the House of Representatives, in consultation with the Chairpersons of the Committees on the Judiciary and Natural Resources of the House of Representatives; and 
(E)1 shall be appointed by the Minority Leader of the House of Representatives, in consultation with the Ranking Members of the Committees on the Judiciary and Natural Resources of the House of Representatives. 
(2)Requirements for eligibilityEach member of the Commission shall have significant experience and expertise in— 
(A)the Indian country criminal justice system; and 
(B)matters to be studied by the Commission. 
(3)Consultation requiredThe President, the Speaker and Minority Leader of the House of Representatives, and the Majority Leader and Minority Leader of the Senate shall consult before the appointment of members of the Commission under paragraph (1) to achieve, to the maximum extent practicable, fair and equitable representation of various points of view with respect to the matters to be studied by the Commission. 
(4)TermEach member shall be appointed for the life of the Commission. 
(5)Time for initial appointmentsThe appointment of the members of the Commission shall be made not later than 60 days after the date of enactment of this Act. 
(6)VacanciesA vacancy in the Commission shall be filled— 
(A)in the same manner in which the original appointment was made; and 
(B)not later than 60 days after the date on which the vacancy occurred. 
(c)Operation 
(1)ChairpersonNot later than 15 days after the date on which all members of the Commission have been appointed, the Commission shall select 1 member to serve as Chairperson of the Commission. 
(2)Meetings 
(A)In generalThe Commission shall meet at the call of the Chairperson. 
(B)Initial meetingThe initial meeting shall take place not later than 30 days after the date described in paragraph (1). 
(3)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings. 
(4)RulesThe Commission may establish, by majority vote, any rules for the conduct of Commission business, in accordance with this Act and other applicable law. 
(d)Comprehensive study of criminal justice system relating to Indian countryThe Commission shall conduct a comprehensive study of law enforcement and criminal justice in tribal communities, including— 
(1)jurisdiction over crimes committed in Indian country and the impact of that jurisdiction on— 
(A)the investigation and prosecution of Indian country crimes; and 
(B)residents of Indian land; 
(2)the tribal jail and Federal prisons systems and the effect of those systems with respect to— 
(A)reducing Indian country crime; and 
(B)rehabilitation of offenders; 
(3) 
(A)tribal juvenile justice systems and the Federal juvenile justice system as relating to Indian country; and 
(B)the effect of those systems and related programs in preventing juvenile crime, rehabilitating Indian youth in custody, and reducing recidivism among Indian youth; 
(4)the impact of the Indian Civil Rights Act of 1968 (25 U.S.C. 1301 et seq.) on— 
(A)the authority of Indian tribes; 
(B)the rights of defendants subject to tribal government authority; and 
(C)the fairness and effectiveness of tribal criminal systems; and 
(5)studies of such other subjects as the Commission determines relevant to achieve the purposes of the Tribal Law and Order Act of 2010. 
(e)RecommendationsTaking into consideration the results of the study under paragraph (1), the Commission shall develop recommendations on necessary modifications and improvements to justice systems at the tribal, Federal, and State levels, including consideration of— 
(1)simplifying jurisdiction in Indian country; 
(2)improving services and programs— 
(A)to prevent juvenile crime on Indian land; 
(B)to rehabilitate Indian youth in custody; and 
(C)to reduce recidivism among Indian youth; 
(3)adjustments to the penal authority of tribal courts and exploring alternatives to incarceration; 
(4)the enhanced use of chapter 43 of title 28, United States Code (commonly known as the Federal Magistrates Act) in Indian country; 
(5)effective means of protecting the rights of victims and defendants in tribal criminal justice systems (including defendants incarcerated for a period of less than 1 year); 
(6)changes to the tribal jails and Federal prison systems; and 
(7)other issues that, as determined by the Commission, would reduce violent crime in Indian country. 
(f)ReportNot later than 2 years after the date of enactment of this Act, the Commission shall submit to the President and Congress a report that contains— 
(1)a detailed statement of the findings and conclusions of the Commission; and 
(2)the recommendations of the Commission for such legislative and administrative actions as the Commission considers to be appropriate. 
(g)Powers 
(1)Hearings 
(A)In generalThe Commission may hold such hearings, meet and act at such times and places, take such testimony, and receive such evidence as the Commission considers to be advisable to carry out the duties of the Commission under this section. 
(B)Public requirementThe hearings of the Commission under this paragraph shall be open to the public. 
(2)Witness expenses 
(A)In generalA witness requested to appear before the Commission shall be paid the same fees and allowances as are paid to witnesses under section 1821 of title 28, United States Code. 
(B)Per diem and mileageThe fees and allowances for a witness shall be paid from funds made available to the Commission. 
(3)Information from Federal, tribal, and State agencies 
(A)In generalThe Commission may secure directly from a Federal agency such information as the Commission considers to be necessary to carry out this section. 
(B)Tribal and State agenciesThe Commission may request the head of any tribal or State agency to provide to the Commission such information as the Commission considers to be necessary to carry out this section. 
(4)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other agencies of the Federal Government. 
(5)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property. 
(h)Commission personnel matters 
(1)Travel expensesA member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Commission. 
(2)Detail of Federal employeesOn the affirmative vote of 2/3 of the members of the Commission and the approval of the appropriate Federal agency head, an employee of the Federal Government may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status, benefits, or privileges. 
(3)Procurement of temporary and intermittent servicesOn request of the Commission, the Attorney General shall provide to the Commission, on a reimbursable basis, reasonable and appropriate office space, supplies, and administrative assistance. 
(i)Contracts for research 
(1)Researchers and experts 
(A)In generalOn an affirmative vote of 2/3 of the members of the Commission, the Commission may select nongovernmental researchers and experts to assist the Commission in carrying out the duties of the Commission under this section. 
(B)National Institute of JusticeThe National Institute of Justice may enter into a contract with the researchers and experts selected by the Commission under subparagraph (A) to provide funding in exchange for the services of the researchers and experts. 
(2)Other organizationsNothing in this subsection limits the ability of the Commission to enter into contracts with any other entity or organization to carry out research necessary to carry out the duties of the Commission under this section. 
(j)Tribal Advisory Committee 
(1)EstablishmentThe Commission shall establish a committee, to be known as the Tribal Advisory Committee. 
(2)Membership 
(A)CompositionThe Tribal Advisory Committee shall consist of 2 representatives of Indian tribes from each region of the Bureau of Indian Affairs. 
(B)QualificationsEach member of the Tribal Advisory Committee shall have experience relating to— 
(i)justice systems; 
(ii)crime prevention; or 
(iii)victim services. 
(3)DutiesThe Tribal Advisory Committee shall— 
(A)serve as an advisory body to the Commission; and 
(B)provide to the Commission advice and recommendations, submit materials, documents, testimony, and such other information as the Commission determines to be necessary to carry out the duties of the Commission under this section. 
(k)FundingFor the fiscal year after the date of enactment of the Tribal Law and Order Act of 2010, out of any unobligated amounts available to the Secretary of the Interior or the Attorney General, the Secretary or the Attorney General may use to carry out this section not more than $2,000,000. 
(l)Termination of commissionThe Commission shall terminate 90 days after the date on which the Commission submits the report of the Commission under subsection (f). 
(m)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission.. 
236.Exemption for tribal display materials 
(a)In generalSection 845(a) of title 18, United States Code is amended— 
(1)in paragraph (5), by striking and at the end; 
(2)in paragraph (6), by striking the period at the end and inserting and; and 
(3)by adding at the end the following: 
 
(7)the transportation, shipment, receipt, or importation of display fireworks materials for delivery to a federally recognized Indian tribe or tribal agency.. 
(b)Definition of Indian tribeSection 841 of title 18, United States Code is amended by adding at the end the following: 
 
(t)Indian tribeThe term Indian tribe has the meaning given the term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a)).. 
(c)Technical amendmentsSection 845 of title 18, United States Code is amended— 
(1)in subsection (a), by striking subsections in the first place it appears and inserting subsection; and 
(2)in subsection (b), by striking Secretary each place it appears and inserting Attorney General. 
 
DTribal justice systems 
241.Indian alcohol and substance abuse 
(a)Correction of references 
(1)Inter-departmental memorandum of agreementSection 4205 of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2411) is amended— 
(A)in subsection (a)— 
(i)in the matter preceding paragraph (1)— 
(I)by striking Not later than 120 days after the date of enactment of this subtitle and inserting Not later than 1 year after the date of enactment of the Tribal Law and Order Act of 2010; and 
(II)by inserting , the Attorney General, after Secretary of the Interior; 
(ii)in paragraph (2)(A), by inserting , Office of Justice Programs, Substance Abuse and Mental Health Services Administration, after Bureau of Indian Affairs,; 
(iii)in paragraph (4), by inserting , Department of Justice, Substance Abuse and Mental Health Services Administration, after Bureau of Indian Affairs; 
(iv)in paragraph (5), by inserting , Department of Justice, Substance Abuse and Mental Health Services Administration, after Bureau of Indian Affairs; 
(v)in paragraph (7), by inserting , the Attorney General, after Secretary of the Interior; 
(B)in subsection (c), by inserting , the Attorney General, after Secretary of the Interior; and 
(C)in subsection (d), by striking the date of enactment of this subtitle and inserting the date of enactment of the Tribal Law and Order Act of 2010. 
(2)Tribal action plansSection 4206 of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2412) is amended— 
(A)in subsection (b), in the first sentence, by inserting , the Office of Justice Programs, the Substance Abuse and Mental Health Services Administration, before and the Indian Health Service service unit; 
(B)in subsection (c)(1)(A)(i), by inserting , the Office of Justice Programs, the Substance Abuse and Mental Health Services Administration, before and the Indian Health Service service unit; 
(C)in subsection (d)(2), by striking fiscal year 1993 and such sums as are necessary for each of the fiscal years 1994, 1995, 1996, 1997, 1998, 1999, and 2000 and inserting the period of fiscal years 2011 through 2015; 
(D)in subsection (e), in the first sentence, by inserting , the Attorney General, after the Secretary of the Interior; and 
(E)in subsection (f)(3), by striking fiscal year 1993 and such sums as are necessary for each of the fiscal years 1994, 1995, 1996, 1997, 1998, 1999, and 2000 and inserting fiscal years 2011 through 2015. 
(3)Departmental responsibilitySection 4207 of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2413) is amended— 
(A)in subsection (a), by inserting , the Attorney General after Bureau of Indian Affairs; 
(B)in subsection (b)— 
(i)by striking paragraph (1) and inserting the following: 
 
(1)Establishment 
(A)In generalTo improve coordination among the Federal agencies and departments carrying out this subtitle, there is established within the Substance Abuse and Mental Health Services Administration an office, to be known as the Office of Indian Alcohol and Substance Abuse (referred to in this section as the Office). 
(B)DirectorThe director of the Office shall be appointed by the Administrator of the Substance Abuse and Mental Health Services Administration— 
(i)on a permanent basis; and 
(ii)at a grade of not less than GS–15 of the General Schedule.; 
(ii)in paragraph (2)— 
(I)by striking (2) In addition and inserting the following: 
 
(2)Responsibilities of OfficeIn addition; 
(II)by striking subparagraph (A) and inserting the following: 
 
(A)coordinating with other agencies to monitor the performance and compliance of the relevant Federal programs in achieving the goals and purposes of this subtitle and the Memorandum of Agreement entered into under section 4205;; 
(III)in subparagraph (B)— 
(aa)by striking within the Bureau of Indian Affairs; and 
(bb)by striking the period at the end and inserting ; and; and 
(IV)by adding at the end the following: 
 
(C)not later than 1 year after the date of enactment of the Tribal Law and Order Act of 2010, developing, in coordination and consultation with tribal governments, a framework for interagency and tribal coordination that— 
(i)establish the goals and other desired outcomes of this Act; 
(ii)prioritizes outcomes that are aligned with the purposes of affected agencies; 
(iii)provides guidelines for resource and information sharing; 
(iv)provides technical assistance to the affected agencies to establish effective and permanent interagency communication and coordination; and 
(v)determines whether collaboration is feasible, cost-effective, and within agency capability.; and 
(iii)by striking paragraph (3) and inserting the following: 
 
(3)Appointment of employeesThe Administrator of the Substance Abuse and Mental Health Services Administration shall appoint such employees to work in the Office, and shall provide such funding, services, and equipment, as may be necessary to enable the Office to carry out the responsibilities under this subsection.; and 
(C)in subsection (c)— 
(i)by striking of Alcohol and Substance Abuse each place it appears; 
(ii)in paragraph (1), in the second sentence, by striking The Assistant Secretary of the Interior for Indian Affairs and inserting The Administrator of the Substance Abuse and Mental Health Services Administration; and 
(iii)in paragraph (3)— 
(I)in the matter preceding subparagraph (A), by striking Youth and inserting youth; and 
(II)by striking programs of the Bureau of Indian Affairs and inserting the applicable Federal programs. 
(4)Review of programsSection 4208a(a) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2414a(a)) is amended in the matter preceding paragraph (1) by inserting , the Attorney General, after the Secretary of the Interior. 
(5)Federal facilities, property, and equipmentSection 4209 of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2415) is amended— 
(A)in subsection (a), by inserting , the Attorney General, after the Secretary of the Interior; 
(B)in subsection (b)— 
(i)in the first sentence, by inserting , the Attorney General, after the Secretary of the Interior; 
(ii)in the second sentence, by inserting , nor the Attorney General, after the Secretary of the Interior; and 
(iii)in the third sentence, by inserting , the Department of Justice, after the Department of the Interior; and 
(C)in subsection (c)(1), by inserting , the Attorney General, after the Secretary of the Interior. 
(6)ReviewSection 4211(a) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2431(a)) is amended in the matter preceding paragraph (1) by inserting , the Attorney General, after the Secretary of the Interior. 
(b)Indian education programsSection 4212 of the Indian Alcohol and Substance Abuse Prevention Act of 1986 (25 U.S.C. 2432) is amended by striking subsection (a) and inserting the following: 
 
(a)Summer youth programs 
(1)In generalThe head of the Indian Alcohol and Substance Abuse Program, in coordination with the Assistant Secretary for Indian Affairs, shall develop and implement programs in tribal schools and schools funded by the Bureau of Indian Education (subject to the approval of the local school board or contract school board) to determine the effectiveness of summer youth programs in advancing the purposes and goals of this Act. 
(2)CostsThe head of the Indian Alcohol and Substance Abuse Program and the Assistant Secretary shall defray all costs associated with the actual operation and support of the summer youth programs in a school from funds appropriated to carry out this subsection. 
(3)Authorization of appropriationsThere are authorized to be appropriated to carry out the programs under this subsection $5,000,000 for each of fiscal years 2011 through 2015.. 
(c)Emergency sheltersSection 4213(e) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2433(e)) is amended— 
(1)in paragraph (1), by striking fiscal year 1993 and such sums as may be necessary for each of the fiscal years 1994, 1995, 1996, 1997, 1998, 1999, and 2000. and inserting each of fiscal years 2011 through 2015.; 
(2)in paragraph (2), by striking each of the fiscal years 1994, 1995, 1996, 1997, 1998, 1999, and 2000. and inserting each of fiscal years 2011 through 2015.; and 
(3)by indenting paragraphs (4) and (5) appropriately. 
(d)Review of programsSection 4215(a) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2441(a)) is amended by inserting , the Attorney General, after the Secretary of the Interior. 
(e)Illegal narcotics trafficking; source eradicationSection 4216 of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2442) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1)— 
(i)in subparagraph (A), by striking the comma at the end and inserting a semicolon; 
(ii)in subparagraph (B), by striking , and at the end and inserting a semicolon; 
(iii)in subparagraph (C), by striking the period at the end and inserting ; and; and 
(iv)by adding at the end the following: 
 
(D)the Blackfeet Nation of Montana for the investigation and control of illegal narcotics traffic on the Blackfeet Indian Reservation along the border with Canada.; 
(B)in paragraph (2), by striking United States Custom Service and inserting United States Customs and Border Protection, the Bureau of Immigration and Customs Enforcement, and the Drug Enforcement Administration; and 
(C)by striking paragraph (3) and inserting the following: 
 
(3)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $2,000,000 for each of fiscal years 2011 through 2015.; and 
(2)in subsection (b)(2), by striking for the fiscal year 1993 and such sums as may be necessary for each of the fiscal years 1994, 1995, 1996, 1997, 1998, 1999, and 2000 and for each of fiscal years 2011 through 2015.. 
(f)Law enforcement and judicial trainingSection 4218 of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2451) is amended— 
(1)by striking subsection (a) and inserting the following: 
 
(a)Training programs 
(1)In generalThe Secretary of the Interior, in coordination with the Attorney General, the Administrator of the Drug Enforcement Administration, and the Director of the Federal Bureau of Investigation, shall ensure, through the establishment of a new training program or by supplementing existing training programs, that all Bureau of Indian Affairs and tribal law enforcement and judicial personnel have access to training regarding— 
(A)the investigation and prosecution of offenses relating to illegal narcotics; and 
(B)alcohol and substance abuse prevention and treatment. 
(2)Youth-related trainingAny training provided to Bureau of Indian Affairs or tribal law enforcement or judicial personnel under paragraph (1) shall include training in issues relating to youth alcohol and substance abuse prevention and treatment.; and 
(2)in subsection (b), by striking as may be necessary and all that follows through the end of the subsection and inserting as are necessary for each of fiscal years 2011 through 2015.. 
(g)Juvenile detention centersSection 4220 of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2453) is amended— 
(1)in subsection (a)— 
(A)by striking The Secretary the first place it appears and inserting the following: 
 
(1)In generalThe Secretary; 
(B)in the second sentence, by striking The Secretary shall and inserting the following: 
 
(2)Construction and operationThe Secretary shall; and 
(C)by adding at the end the following: 
 
(3)Development of plan 
(A)In generalNot later than 1 year after the date of enactment of this paragraph, the Secretary and the Attorney General, in consultation with tribal leaders and tribal justice officials, shall develop a long-term plan for the construction, renovation, and operation of Indian juvenile detention and treatment centers and alternatives to detention for juvenile offenders. 
(B)CoordinationThe plan under subparagraph (A) shall require the Bureau of Indian Education and the Indian Health Service to coordinate with tribal and Bureau of Indian Affairs juvenile detention centers to provide services to those centers.; and 
(2)in paragraphs (1) and (2) of subsection (b)— 
(A)by striking for fiscal year 1993 and such sums as may be necessary for each of the fiscal years 1994, 1995, 1996, 1997, 1998, 1999, and 2000 each place it appears and inserting for each of fiscal years 2011 through 2015; and 
(B)by indenting paragraph (2) appropriately. 
242.Indian tribal justice; technical and legal assistance 
(a)Indian tribal justice 
(1)Base support fundingSection 103(b) of the Indian Tribal Justice Act (25 U.S.C. 3613(b)) is amended by striking paragraph (2) and inserting the following: 
 
(2)the employment of tribal court personnel, including tribal court judges, prosecutors, public defenders, appointed defense counsel, guardians ad litem, and court-appointed special advocates for children and juveniles;. 
(2)Tribal justice systemsSection 201 of the Indian Tribal Justice Act (25 U.S.C. 3621) is amended— 
(A)in subsection (a)— 
(i)by striking the provisions of sections 101 and 102 of this Act and inserting sections 101 and 102; and 
(ii)by striking the fiscal years 2000 through 2007 and inserting fiscal years 2011 through 2015; 
(B)in subsection (b)— 
(i)by striking the provisions of section 103 of this Act and inserting section 103; and 
(ii)by striking the fiscal years 2000 through 2007 and inserting fiscal years 2011 through 2015; 
(C)in subsection (c), by striking the fiscal years 2000 through 2007 and inserting fiscal years 2011 through 2015; and 
(D)in subsection (d), by striking the fiscal years 2000 through 2007 and inserting fiscal years 2011 through 2015. 
(b)Technical and legal assistance 
(1)Tribal civil legal assistance grantsSection 102 of the Indian Tribal Justice Technical and Legal Assistance Act of 2000 (25 U.S.C. 3662) is amended by inserting (including guardians ad litem and court-appointed special advocates for children and juveniles) after civil legal assistance. 
(2)Tribal criminal legal assistance grantsSection 103 of the Indian Tribal Justice Technical and Legal Assistance Act of 2000 (25 U.S.C. 3663) is amended by striking criminal legal assistance to members of Indian tribes and tribal justice systems and inserting defense counsel services to all defendants in tribal court criminal proceedings and prosecution and judicial services for tribal courts. 
(3)FundingThe Indian Tribal Justice Technical and Legal Assistance Act of 2000 is amended— 
(A)in section 107 (as redesignated by section 214(a)(2)(A)), by striking 2000 through 2004 and inserting 2011 through 2015; and 
(B)in section 201(d) (25 U.S.C. 3681(d)), by striking 2000 through 2004 and inserting 2011 through 2015. 
243.Tribal resources grant programSection 1701 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd) is amended— 
(1)in subsection (b)— 
(A)in each of paragraphs (1) through (4) and (6) through (17), by inserting to after the paragraph designation; 
(B)in paragraph (1), by striking State and and inserting State, tribal, or; 
(C)in paragraphs (9) and (10), by inserting , tribal, after State each place it appears; 
(D)in paragraph (15)— 
(i)by striking a State in and inserting a State or Indian tribe in; 
(ii)by striking the State which and inserting the State or tribal community that; and 
(iii)by striking a State or and inserting a State, tribal, or; 
(E)in paragraph (16), by striking and at the end 
(F)in paragraph (17), by striking the period at the end and inserting ; and; 
(G)by redesignating paragraphs (6) through (17) as paragraphs (5) through (16), respectively; and 
(H)by adding at the end the following: 
 
(17)to permit tribal governments receiving direct law enforcement services from the Bureau of Indian Affairs to access the program under this section for use in accordance with paragraphs (1) through (16).. 
(2)in subsection (i), by striking The authority and inserting Except as provided in subsection (j), the authority; and 
(3)by adding at the end the following: 
 
(j)Grants to Indian tribes 
(1)In generalNotwithstanding subsection (i) and section 1703, and in acknowledgment of the Federal nexus and distinct Federal responsibility to address and prevent crime in Indian country, the Attorney General shall provide grants under this section to Indian tribal governments, for fiscal year 2011 and any fiscal year thereafter, for such period as the Attorney General determines to be appropriate to assist the Indian tribal governments in carrying out the purposes described in subsection (b). 
(2)Priority of fundingIn providing grants to Indian tribal governments under this subsection, the Attorney General shall take into consideration reservation crime rates and tribal law enforcement staffing needs of each Indian tribal government. 
(3)Federal shareBecause of the Federal nature and responsibility for providing public safety on Indian land, the Federal share of the cost of any activity carried out using a grant under this subsection— 
(A)shall be 100 percent; and 
(B)may be used to cover indirect costs. 
(4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $40,000,000 for each of fiscal years 2011 through 2015. 
(k)ReportNot later than 180 days after the date of enactment of this subsection, the Attorney General shall submit to Congress a report describing the extent and effectiveness of the Community Oriented Policing (COPS) initiative as applied in Indian country, including particular references to— 
(1)the problem of intermittent funding; 
(2)the integration of COPS personnel with existing law enforcement authorities; and 
(3)an explanation of how the practice of community policing and the broken windows theory can most effectively be applied in remote tribal locations.. 
244.Tribal jails program 
(a)In generalSection 20109 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13709) is amended by striking subsection (a) and inserting the following: 
 
(a)Reservation of fundsNotwithstanding any other provision of this part, of amounts made available to the Attorney General to carry out programs relating to offender incarceration, the Attorney General shall reserve $35,000,000 for each of fiscal years 2011 through 2015 to carry out this section.. 
(b)Regional detention centers 
(1)In generalSection 20109 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13709) is amended by striking subsection (b) and inserting the following: 
 
(b)Grants to indian tribes 
(1)In generalFrom the amounts reserved under subsection (a), the Attorney General shall provide grants— 
(A)to Indian tribes for purposes of— 
(i)construction and maintenance of jails on Indian land for the incarceration of offenders subject to tribal jurisdiction; 
(ii)entering into contracts with private entities to increase the efficiency of the construction of tribal jails; and 
(iii)developing and implementing alternatives to incarceration in tribal jails; 
(B)to Indian tribes for the construction of tribal justice centers that combine tribal police, courts, and corrections services to address violations of tribal civil and criminal laws; 
(C)to consortia of Indian tribes for purposes of constructing and operating regional detention centers on Indian land for long-term incarceration of offenders subject to tribal jurisdiction, as the applicable consortium determines to be appropriate. 
(2)Priority of fundingin providing grants under this subsection, the Attorney General shall take into consideration applicable— 
(A)reservation crime rates; 
(B)annual tribal court convictions; and 
(C)bed space needs. 
(3)Federal shareBecause of the Federal nature and responsibility for providing public safety on Indian land, the Federal share of the cost of any activity carried out using a grant under this subsection shall be 100 percent.. 
(2)Conforming amendmentSection 20109(c) of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13709(c)) is amended by inserting or consortium of Indian tribes, as applicable, after Indian tribe. 
(3)Long-term planSection 20109 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13709) is amended by adding at the end the following: 
 
(d)Long-term planNot later than 1 year after the date of enactment of this subsection, the Attorney General, in coordination with the Bureau of Indian Affairs and in consultation with tribal leaders, tribal law enforcement officers, and tribal corrections officials, shall submit to Congress a long-term plan to address incarceration in Indian country, including— 
(1)a description of proposed activities for— 
(A)construction, operation, and maintenance of juvenile (in accordance with section 4220(a)(3) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2453(a)(3)) and adult detention facilities (including regional facilities) in Indian country; 
(B)contracting with State and local detention centers, on approval of the affected tribal governments; and 
(C)alternatives to incarceration, developed in cooperation with tribal court systems; 
(2)an assessment and consideration of the construction of Federal detention facilities in Indian country; and 
(3)any other alternatives as the Attorney General, in coordination with the Bureau of Indian Affairs and in consultation with Indian tribes, determines to be necessary.. 
245.Tribal probation office liaison programTitle II of the Indian Tribal Justice Technical and Legal Assistance Act of 2000 (25 U.S.C. 3681 et seq.) is amended by adding at the end the following: 
 
203.Assistant probation officersTo the maximum extent practicable, the chief judge or chief probation or pretrial services officer of each judicial district, in coordination with the Office of Tribal Justice and the Office of Justice Services, shall— 
(1)appoint individuals residing in Indian country to serve as probation or pretrial services officers or assistants for purposes of monitoring and providing services to Federal prisoners residing in Indian country; and 
(2)provide substance abuse, mental health, and other related treatment services to offenders residing on Indian land.. 
246.Tribal youth program 
(a)Incentive grants for local delinquency prevention programsSection 504 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5783) is amended— 
(1)in subsection (a), by inserting , or to federally recognized Indian tribe or consortia of federally recognized Indian tribes under subsection (d) after subsection (b); and 
(2)by adding at the end the following: 
 
(d)Grants for tribal delinquency prevention and response programs 
(1)In generalThe Administrator shall make grants under this section, on a competitive basis, to eligible Indian tribes or consortia of Indian tribes, as described in paragraph (2)— 
(A)to support and enhance— 
(i)tribal juvenile delinquency prevention services; and 
(ii)the ability of Indian tribes to respond to, and care for, juvenile offenders; and 
(B)to encourage accountability of Indian tribal governments with respect to preventing juvenile delinquency and responding to, and caring for, juvenile offenders. 
(2)Eligible indian tribesTo be eligible to receive a grant under this subsection, an Indian tribe or consortium of Indian tribes shall submit to the Administrator an application in such form and containing such information as the Administrator may require. 
(3)ConsiderationsIn providing grants under this subsection, the Administrator shall take into consideration, with respect to the Indian tribe to be served, the— 
(A)juvenile crime rates; 
(B)dropout rates; and 
(C)number of at-risk youth. 
(4)Authorization of appropriationsThere is authorized to be appropriated $25,000,000 for each of fiscal years 2011 through 2015.. 
(b)Coordinating council on juvenile justice and delinquency preventionSection 206(a)(2) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5616(a)(2)) is amended— 
(1)in subparagraph (A), by striking Nine and inserting Ten; and 
(2)in subparagraph (B), by adding at the end the following: 
 
(iv)One member shall be appointed by the Chairman of the Committee on Indian Affairs of the Senate, in consultation with the Vice Chairman of that Committee and the Chairman and Ranking Member of the Committee on Natural Resources of the House of Representatives.. 
247.Improving public safety presence in rural Alaska 
(a)DefinitionsIn this section: 
(1)State 
(A)In generalThe term State means the State of Alaska. 
(B)InclusionThe term State includes any political subdivision of the State of Alaska. 
(2)Village public safety officerThe term village public safety officer means an individual employed as a village public safety officer under the program established by the State pursuant to Alaska Statute 18.65.670. 
(3)Tribal organizationThe term tribal organization has the meaning given that term in section 4 of the Indian Self-Determination and Educational Assistance Act (25 U.S.C. 450b(l)). 
(b)COPS grantsThe State and any Indian tribe or tribal organization in the State that employs a village public safety officer shall be eligible to apply for a grant under section 1701 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd) (provided that only an Indian tribe or tribal organization may receive a grant under the tribal resources grant program under subsection (j) of that section) on an equal basis with other eligible applicants for funding under that section. 
(c)Staffing for Adequate Fire and Emergency Response grantsThe State and any Indian tribe or tribal organization in the State that employs a village public safety officer shall be eligible to apply for a grant under the Staffing for Adequate Fire and Emergency Response program under section 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229a) on an equal basis with other eligible applicants for funding under that program. 
(d)Training for village public safety officers and tribal law enforcement positions funded under COPS program 
(1)In generalAny village public safety officer or tribal law enforcement officer in the State shall be eligible to participate in any training program offered at the Indian Police Academy of the Federal Law Enforcement Training Center. 
(2)FundingFunding received pursuant to grants approved under section 1701 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd) may be used for training of officers at programs described in paragraph (1) or at a police academy in the State certified by the Alaska Police Standards Council. 
(e)Funds for courts of law enforcement officersSection 112(a) of the Consolidated Appropriations Act, 2004 (Public Law 108–199; 118 Stat. 62) is amended— 
(1)by striking paragraph (1); 
(2)by redesignating subparagraphs (A) and (B) of paragraph (2) as paragraphs (1) and (2), respectively, and indenting appropriately; and 
(3)by redesignating clauses (i) through (iv) of paragraph (2) (as so redesignated) as subparagraphs (A) through (D), respectively, and indenting appropriately. 
 
EIndian country crime data collection and information sharing 
251.Tracking of crimes committed in Indian country 
(a)Gang violenceSection 1107 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (28 U.S.C. 534 note; Public Law 109–162) is amended— 
(1)in subsection (a)— 
(A)by redesignating paragraphs (8) through (12) as paragraphs (9) through (13), respectively; 
(B)by inserting after paragraph (7) the following: 
 
(8)the Office of Justice Services of the Bureau of Indian Affairs;; 
(C)in paragraph (9) (as redesignated by subparagraph (A)), by striking State and inserting tribal, State,; and 
(D)in paragraphs (10) through (12) (as redesignated by subparagraph (A)), by inserting tribal, before State, each place it appears; and 
(2)in subsection (b), by inserting tribal, before State, each place it appears. 
(b)Bureau of Justice StatisticsSection 302 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3732) is amended— 
(1)in subsection (c)— 
(A)in each of paragraphs (3) through (6), by inserting tribal, after State, each place it appears; 
(B)in paragraph (7), by inserting and in Indian country after States; 
(C)in paragraph (9), by striking Federal and State Governments and inserting Federal Government and State and tribal governments; 
(D)in each of paragraphs (10) and (11), by inserting , tribal, after State each place it appears; 
(E)in paragraph (13), by inserting , Indian tribes, after States; 
(F)in paragraph (17)— 
(i)by striking State and local and inserting State, tribal, and local; and 
(ii)by striking State, and local and inserting State, tribal, and local; 
(G)in paragraph (18), by striking State and local and inserting State, tribal, and local; 
(H)in paragraph (19), by inserting and tribal after State each place it appears; 
(I)in paragraph (20), by inserting , tribal, after State; and 
(J)in paragraph (22), by inserting , tribal, after Federal; 
(2)in subsection (d)— 
(A)by redesignating paragraphs (1) through (6) as subparagraphs (A) through (F), respectively, and indenting the subparagraphs appropriately; 
(B)by striking To insure and inserting the following: 
 
(1)In generalTo ensure; and 
(C)by adding at the end the following: 
 
(2)Consultation with Indian tribesThe Director, acting jointly with the Assistant Secretary for Indian Affairs (acting through the Office of Justice Services) and the Director of the Federal Bureau of Investigation, shall work with Indian tribes and tribal law enforcement agencies to establish and implement such tribal data collection systems as the Director determines to be necessary to achieve the purposes of this section.; 
(3)in subsection (e), by striking subsection (d)(3) and inserting subsection (d)(1)(C); 
(4)in subsection (f)— 
(A)in the subsection heading, by inserting , Tribal, after State; and 
(B)by inserting , tribal, after State; and 
(5)by adding at the end the following: 
 
(g)ReportsNot later than 1 year after the date of enactment of this subsection, and annually thereafter, the Director shall submit to Congress a report describing the data collected and analyzed under this section relating to crimes in Indian country.. 
(c)Effect of grantsNothing in this section or any amendment made by this section— 
(1)allows the grant to be made to, or used by, an entity for law enforcement activities that the entity lacks jurisdiction to perform; or 
(2)has any effect other than to authorize, award, or deny a grant of funds to a federally recognized Indian tribe for the purposes described in the relevant grant program. 
252.Criminal history record improvement program 
(a)In generalSection 1301(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796h(a)) is amended by inserting , tribal, after State. 
(b)Effect of grantsNothing in this section or any amendment made by this section— 
(1)allows the grant to be made to, or used by, an entity for law enforcement activities that the entity lacks jurisdiction to perform; or 
(2)has any effect other than to authorize, award, or deny a grant of funds to a federally recognized Indian tribe for the purposes described in the relevant grant program. 
 
FDomestic violence and sexual assault prosecution and prevention 
261.Prisoner release and reentry 
(a)Duties of Bureau of PrisonsSection 4042 of title 18, United States Code, is amended— 
(1)in subsection (a)(4), by inserting , tribal, after State; 
(2)in subsection (b)(1), in the first sentence, by striking officer of the State and of the local jurisdiction and inserting officers of each State, tribal, and local jurisdiction; and 
(3)in subsection (c)(1)— 
(A)in subparagraph (A), by striking officer of the State and of the local jurisdiction and inserting officer of each State, tribal, and local jurisdiction; and 
(B)in subparagraph (B), by inserting , tribal, after State each place it appears. 
(b)Authority of Institute; time; records of recipients; access; scope of sectionSection 4352(a) of title 18, United States Code, is amended— 
(1)in paragraphs (1), (3), (4), and (8), by inserting tribal, after State, each place it appears; 
(2)in paragraph (6)— 
(A)by inserting and tribal communities, after States; and 
(B)by inserting , tribal, after State; and 
(3)in paragraph (12) by inserting , tribal, after State. 
262.Domestic and sexual violence offense trainingSection 3(c)(9) of the Indian Law Enforcement Reform Act (25 U.S.C. 2802(c)(9)) (as amended by section 211(a)(2)) is amended by inserting before the semicolon at the end the following: , including training to properly interview victims of domestic and sexual violence and to collect, preserve, and present evidence to Federal and tribal prosecutors to increase the conviction rate for domestic and sexual violence offenses for purposes of addressing and preventing domestic and sexual violent offenses. 
263.Testimony by Federal employeesThe Indian Law Enforcement Reform Act (25 U.S.C. 2801 et seq.) (as amended by section 235) is amended by adding at the end the following: 
 
16.Testimony by Federal employees 
(a)Approval of employee testimony or documents 
(1)In generalThe Director of the Office of Justice Services or the Director of the Indian Health Service, as appropriate (referred to in this section as the Director concerned), shall approve or disapprove, in writing, any request or subpoena from a tribal or State court for a law enforcement officer, sexual assault nurse examiner, or other employee under the supervision of the Director concerned to provide documents or testimony in a deposition, trial, or other similar criminal proceeding regarding information obtained in carrying out the official duties of the employee. 
(2)DeadlineThe court issuing a subpoena under paragraph (1) shall provide to the appropriate Federal employee (or agency in the case of a document request) notice regarding the request to provide testimony (or release a document) by not less than 30 days before the date on which the testimony will be provided. 
(b)Approval 
(1)In generalThe Director concerned shall approve a request or subpoena under subsection (a) if the request or subpoena does not violate the policy of the Department to maintain impartiality. 
(2)Failure to approveIf the Director concerned fails to approve or disapprove a request or subpoena for testimony or release of a document by the date that is 30 days after the date of receipt of notice of the request or subpoena, the request or subpoena shall be considered to be approved for purposes of this section.. 
264.Coordination of Federal agenciesAny report of the Secretary of Health and Human Services to Congress on the development of Indian victim services and victim advocate training programs shall include any recommendations that the Secretary determines to be necessary to prevent the sex trafficking of Indian women. 
265.Sexual assault protocolThe Indian Law Enforcement Reform Act (25 U.S.C. 2801 et seq.) (as amended by section 236) is amended by adding at the end the following: 
 
17.Policies and protocolThe Director of the Indian Health Service, in coordination with the Director of the Office of Justice Services and the Director of the Office on Violence Against Women of the Department of Justice, in consultation with Indian Tribes and Tribal Organizations, and in conference with Urban Indian Organizations, shall develop standardized sexual assault policies and protocol for the facilities of the Service, based on similar protocol that has been established by the Department of Justice.. 
266.Study of IHS sexual assault and domestic violence response capabilities 
(a)StudyThe Comptroller General of the United States shall— 
(1)conduct a study of the capability of Indian Health Service facilities in remote Indian reservations and Alaska Native villages, including facilities operated pursuant to contracts or compacts under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b et seq.), to collect, maintain, and secure evidence of sexual assaults and domestic violence incidents required for criminal prosecution; and 
(2)develop recommendations for improving those capabilities. 
(b)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives a report describing the results of the study under subsection (a), including the recommendations developed under that subsection, if any. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
